FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2015 Commission File Number: 001-12102 YPF Sociedad Anónima (Exact name of registrant as specified in its charter) Macacha Güemes 515 C1106BKK Buenos Aires, Argentina (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X YPF Sociedad Anónima TABLE OF CONTENTS ITEM 1 Translation of letter to the Buenos Aires Stock Exchange dated March 30, 2015. TRANSLATION Autonomous City of Buenos Aires, March 30, 2015 To the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) Ref.: Authorization for the Issuance of Negotiable Obligations Dear Sirs: The purpose of this letter is to comply with the requirements of current regulations and toinform that the Board of Directors of the Company, at its meeting held on March 27, 2015, approved the issuance and placement of negotiable obligations for an amount of up to US$750,000,000 or its equivalent in other currencies, in one or more classes and/or series under the Company's US$8,000,000,000 Global Medium Term Notes Program, which was approved by the General Ordinary Shareholders’ Meeting held on February 5, 2015. Yours faithfully, Diego Celaá Market Relations Officer YPF S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YPF Sociedad Anónima Date: March 30, 2015 By: /s/Diego Celaá Name: Title: Diego Celaá Market RelationsOfficer
